UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JOHNNY RAY CHANDLER, SR.,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                 Civil Action No. 06-0664 (PLF)
                                    )
UNITED STATES PAROLE                )
 COMMISSION, et al.,                )
                                    )
            Defendants.             )
___________________________________ )


                           MEMORANDUM OPINION AND ORDER

               On August 8, 2014, the Court denied Mr. Chandler’s motion for summary

judgment on his statutory claim but granted it on his procedural due process claim. See Chandler

v. United States Parole Comm’n, 60 F. Supp. 3d 205, 213-14, 224-25 (D.D.C. 2014); ORDER

[Dkt. 162]. Both parties appealed, but defendants subsequently withdrew their appeal. See

ORDER, No. 14-5255 (D.C. Cir. Oct. 29, 2014) [Dkt. 169]. The D.C. Circuit thereafter dismissed

Mr. Chandler’s appeal for lack of prosecution. See ORDER, No. 14-5264 (D.C. Cir. July 6,

2015). On August 21, 2015, the Court directed the parties to meet and confer about how the case

should proceed, specifically as to the disposition of Mr. Chandler’s statutory claim. See Dkt.

171 at 2.

               Neither the Court nor the parties have authority to dismiss only the statutory claim

under Rule 41(a) of the Federal Rules of Civil Procedure. See Featherston v. District of

Columbia, 910 F. Supp. 2d 1, 11 (D.D.C. 2012) (explaining that Rule 41(a)’s use of the term “an

action” means a plaintiff’s voluntarily dismissal of the entire case, “not partial dismissal of
‘fewer than all the claims’” (quoting Sudnick v. Dep’t of Def., 474 F.Supp.2d 91, 95 n.3 (D.D.C.

2007))).

               Therefore, in order to achieve the result that the parties seek—that is, dismissal of

Mr. Chandler’s statutory claim, see JOINT STATUS REPORT, Dkt. 173 at 1—it is hereby

               ORDERED that the parties meet and confer to determine which party should

move to bring about the resolution of Mr. Chander’s statutory claim. The Court sees at least

three possible options:

               1.         Mr. Chandler may move for leave to amend his complaint under Rule

                          15(a) of the Federal Rules of Civil Procedure, seeking to withdraw the

                          statutory claim;

               2.         Defendants may move for summary judgment on the statutory claim under

                          Rule 56(a) of the Federal Rules of Civil Procedure; or

               3.         Defendants may move for judgment on the pleadings on the statutory

                          claim under Rule 12(c) of the Federal Rules of Civil Procedure; and it is

               FURTHER ORDERED that whichever party is to file an appropriate motion, that

party must do so on or before February 1, 2016.

               SO ORDERED.


                                                          /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: January 4, 2016




                                                   2